Citation Nr: 1233775	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  03-32 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cardiovascular disease, to include hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to October 1974, and from June 1979 to July 1986; he also served in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2002 rating decision in which the RO, inter alia, denied service connection for hypertension.  The Veteran filed a notice of disagreement (NOD) in January 2003, and the RO issued a statement of the case (SOC) in January 2003.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2003.

In April 2004, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  In June 2004, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of the claim.

In August 2005, the Board remanded the claim on appeal to RO, via the Appeals Management Center (AMC), in Washington, DC, for further development.  After accomplishing further action, the AMC continued to deny the claim (as reflected in the November 2006 SSOC) and returned the matter to the Board for further appellate consideration.

In a May 2007 decision, the Board denied service connection for cardiovascular disease, to include hypertension.  The Veteran, in turn, appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2008 Order, the Court granted a Joint Motion filed by representatives for both parties, vacating the Board decision and remanding the matter on appeal to the Board for further proceedings consistent with the Joint Motion. 

Thereafter, in August 2008, the Board remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence. After completing additional development, the RO continued to deny the claim (as reflected in a November 2009 SSOC) and returned this matter to the Board for further appellate consideration.

In a June 2010 decision, the Board denied service connection for cardiovascular disease, to include hypertension.  The Veteran appealed the June 2010 Board decision to the Court.  In November 2010, the Court granted a Joint Motion filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.

In February 2011, the Board remanded the claim on appeal to the RO, via the AMC, for further development.  After completing additional development, the AMC continued to deny the claim (as reflected in an August 2011 SSOC), and returned this matter to the Board for further appellate consideration.  Because the Board found that the February 2011 remand directives had not been adequately complied with, in October 2011, the Board again remanded the claim for further development.  After completing additional development in accordance with the remand, the AMC continued to deny the claim (as reflected in a July 2012 SSOC), and returned the matter to the Board for further appellate consideration.

The Board notes that throughout the course of this appeal, the Veteran has been represented by the American Legion (as reflected in a September 2002 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In August 2006, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing his wife as his representative.  As previously noted by the Board, the Veteran's wife's name does not appear in the VA list of agents accredited under 38 C.F.R. § 14.629(b), to represent veterans before VA.  Also, despite the August 2006 VA Form 21-22a, the American Legion has continued to act as the Veteran's representative.  Thus, in the October 2011 remand, the Board requested clarification as to the Veteran's wishes for representation.  In November 2011, the Veteran notified VA that he wished for The American Legion to continue to represent him, and the Board notes that the American Legion has submitted written argument on his behalf as recently as July 2012.  Under these circumstances, the Board continues to recognize the American Legion as the Veteran's representative.

As a final preliminary matter, as was noted in the Board's October 2011 remand, in  April 2006, the Veteran submitted a letter from his private physician, Dr. W.M., in which he opined that the Veteran's in-service exposure to chemical and nuclear weapons could have contributed to his acquiring diabetes.  The Board notes that a claim for service connection for diabetes was previously denied in the December 2002 rating decision.  In August 2010, the Veteran filed a claim for an increased rating for a left wrist disability and a right ankle disability, as well as a claim for service connection for posttraumatic stress disorder (PTSD), and entitlement to an aid and attendance allowance for his spouse.  Later that month, the Veteran clarified that he was seeking an increased rating for his left wrist disability, service connection for PTSD, and spousal aid and attendance.  The record does not reflect that the RO has yet adjudicated a request to reopen a claim for service connection for diabetes, the August 2010 claim for an increased rating for a left wrist disability, a claim for service connection for PTSD, or the claim for an aid and attendance allowance for the Veteran's spouse.  As such, these matters are not properly before the Board; hence, they are again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  Although the Veteran had a few elevated blood pressure readings in service, the available treatment records do not indicate that hypertension was shown or diagnosed during service; there are no credible, persuasive assertions as to continuing symptoms of hypertension since service; the  first documented diagnosis of cardiovascular disease, to include hypertension, is more than one year after the Veteran's discharge from active service;, and the only medical opinion to address the etiology of any current cardiovascular disease, to include hypertension, weighs against the claim. 

CONCLUSION OF LAW

The criteria for service connection for cardiovascular disease, to include hypertension, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in an October 2002 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The December 2002 RO rating decision reflects the initial adjudication of the claim after issuance of the October 2002 letter. 

April 2006, October 2008, March 2011, and January 2012 letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection is , as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the January 2012 letter, and opportunity for the Veteran to respond, the July 2012 SSOC reflects the most recent readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the reports of January 2003 and May 2006 VA examinations.  And, following the Board's February 2011 remand, the records of the Social Security Administration were obtained and associated with the claims file.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2004 hearing, along with various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no further RO action on the claim, prior to appellate consideration, is required.

With regard to the Veteran's service treatment records, it appears that the report of his separation examination from his second period of service, if it existed, is not associated with the claims file.  In September 2005, the AMC requested a copy of the Veteran's service discharge examination and medical history from the National Personnel Records Center (NPRC).  In October 2008, the RO requested that the NPRC furnish the Veteran's complete service treatment records.  In January 2009, the RO again requested the NPRC to furnish the Veteran's complete service treatment records.  In a March 2009 request, the RO asked the NPRC to furnish copies of any of the Veteran's separation documents.  In a March 2009 response, the NPRC indicated that its prior response in January 1992 had furnished the service treatment records to the RO.  

In a May 2009 request, the RO asked the NPRC to furnish any records associated with the Veteran's separation or retirement physical, and the NPRC was asked to check the microfiche. In June 2009, the NPRC sent a copy of the Veteran's separation document.  In an October 2009 response, the NPRC indicated that the requested document was not a matter of record.  Service treatment records had previously been furnished to the RO in January 1992 and September 2005.  In an October 2009 letter, the RO informed the Veteran that his separation or retirement records had not been located. He was asked to submit a copy, if he had one.  In October 2009, the RO made a formal finding that the Veteran's service discharge examination records were unavailable for review.  The RO concluded that, after it followed all appropriate procedures, any further attempts to locate the records would be futile, as the records are not available. 

Given the numerous requests by the RO to attempt to obtain the Veteran's separation examination report, the Board finds that a remand for any additional development is not warranted.  The RO exhausted all avenues for attempting to locate this record, and a remand would further delay adjudication of the Veteran's appeal without producing any additional evidence.  The Veteran was informed of the absence of both of these records and asked to submit any records in his possession.  The Veteran has not responded to this request and submitted a statement in November 2009 and again in January 2012 indicating that he had no other information or evidence to submit.  On these facts, the Board finds that the RO has fulfilled its duty to assist the Veteran in obtaining service records, to the extent possible, and that no further RO action in this regard is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection can be granted for certain chronic diseases, such as  cardiovascular-renal disease, including hypertension, if manifest to a compensable degree (10 percent for cardiovascular-renal disease, including hypertension) within a prescribed period after discharge from service (one year for cardiovascular-renal disease, including hypertension).  Such disease shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied on the basis that the record simply does not support a finding that there exists a medical nexus between the hypertension diagnosed post-discharge and the Veteran's service. 

The Veteran's service treatment records reflect that, in June 1983, the Veteran had a series of blood pressure readings.  On June 9, 1983, the blood pressure was 128/60 sitting and 142/88 standing.  It was noted that the Veteran had high blood pressure once before.  On June 15, 1983, the blood pressure in the morning was 150/82 on the right and 164/98 on the left.  In the afternoon, the blood pressure was 140/90 on the right and 150/100 on the left.  On June 16, 1983, the blood pressure in the morning was 132/80 on the right and 130/86 on the left.  In the afternoon, the blood pressure on the right was 126/70 and on the left was 138/72.  On June 20, 1983, the blood pressure on the right was 136/86 and on the left was 130/80.  Finally, on June 28, 1983, the blood pressure on the right was 136/80 and on the left was 130/70.  The August 1983 Report of Medical History shows that the Veteran reported having high blood pressure.  The August 1983 Report of Medical Examination reflects a blood pressure reading of 124/60. 

In January 1992, the Veteran filed an initial claim for VA benefits.  The claim was one for a disability of the left wrist. 

Post service, an April 2000 pulmonary artery and lateral chest X-ray revealed an enlarged heart.  An April 2000 private medical record from J.S., Jr., M.D., reflects a diagnosis of hypertension. 

A May 2000 stress echocardiogram from J.S., Jr., M.D. revealed left ventricular hypertrophy. 

Private medical records dated from July 2000 to June 2002 from Dr. J.S., Jr., a June 2002 private medical record from P.S., M.D., and a July 2002 VA treatment record all show diagnoses of hypertension.  The June 2002 record from Dr. P.S. indicates that the Veteran was diagnosed with hypertension twelve years prior. 

A July 2002 private echocardiogram from B.J., M.D. reveals normal left ventricle size and function with concentric left ventricular hypertrophy and mild to moderate mitral insufficiency with dilatation of the left atrium in the setting of a redundant but not obviously prolapsing mitral valve. 

A September 2002 private medical record from P.S., M.D., VA treatment records dated from September 2002 to September 2005, and a January 2003 VA examination report continue to show a diagnosis of hypertension. 

A January 2003 VA general medical examination report reveals that the Veteran reported that his hypertension began in 1982. 

In an October 2003 written statement, the Veteran indicated that he was first diagnosed with hypertension in 1983. 

During an April 2004 RO hearing, the Veteran testified that, during service, he felt lightheaded and dizzy one morning and went to sick call.  He stated that the doctor then noticed he had high blood pressure so they checked his blood pressure twice a day for a week.  He reported that, while he was in service, they gave him medication to help to bring his blood pressure down for about two to three days.  After the blood pressure came down, they discontinued the medication.  He testified that he was not treated for high blood pressure after this initial time in service until discharge, but he continued to have symptoms of hypertension throughout his military service until discharge and has continued to have symptoms off and on.  When asked whether his in-service treatment provider diagnosed him with hypertension or just suspected hypertension, the Veteran indicated that he was hold that his blood pressure was high. 

In an April 2006 letter, S.W., the Veteran's supervisor, stated that the Veteran experienced high blood pressure readings during his employment physicals.  In these cases, the Veteran could not obtain a physical card until his blood pressure was lowered. 

In an April 2006 letter, W.M., M.D., a private physician, stated that the Veteran's diabetes was related to Veteran's service.  Dr. W.M. did not render an opinion as to the etiology of the Veteran's hypertension. 

In May 2006, the Veteran underwent VA examination.  The examination report indicated that the examiner had reviewed the claims file.  The blood pressure readings during service were noted.  The examiner commented that at no point during the time interval was there any record of the Veteran being treated for blood pressure.  The Veteran reported that he had hypertension off and on since 1983 and that he was given treatment for his blood pressure for one week while he was in service.  Following examination, the diagnoses were hypertension and hypertensive heart disease with left ventricular hypertrophy by EKG and previous cardio echo in June 2004.  The examiner opined that it was less likely than not that the Veteran's hypertension and hypertensive heart disease, as well as nephropathy, are medically related to his service, to include the elevated blood pressure readings recorded in June 1983.  The examiner explained that, while the Veteran did have elevated blood pressure readings recorded on one day, there was no evidence that he was treated for hypertension in service, and all of the other blood pressure readings were in the normal range. 

In an August 2008 written statement, Dr. W.M. indicated that the Veteran had high blood pressure since 1981.  In December 2010, Dr. W.M. submitted an additional statement, in which he incorrectly indicated that the Veteran's long history of high blood pressure has recently been identified as being service connected.

At the outset, the Board notes that, as discussed above, it appears that the Veteran's separation examination report from his second period of service is missing from the record.  The Board is aware that in cases, such as this one, in which all service records are not available through no fault of the Veteran, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule. Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim for cardiovascular disease, to include hypertension, has been undertaken with these heightened duties in mind. 

While the Veteran's service treatment records reflect several notations of elevated blood pressure, no actual cardiovascular disease, including hypertension was diagnosed or otherwise shown in service.  Consistent with the VA examiner that reviewed the claims file, the Board notes that there is evidence the Veteran was treated for hypertension in service, and the Veteran testified in April 2004 that he was not diagnosed with hypertension in service; rather, he was told that he had high blood pressure.  Here, the objective evidence documents only that the Veteran had elevated blood pressure readings that were recorded on one day.  The Veteran testified that he was not treated for high blood pressure in service, after June 1983. 

The first recorded diagnosis of hypertension or any cardiovascular disease is shown in April 2000, more than ten years following his separation from active service.  The Board points out that the passage of several years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that a June 2002 private treatment records include a notation that the  Veteran was first diagnosed with hypertension twelve years prior.  Even if this notation is viewed in the light most favorable to the Veteran, and accepted as the date of first diagnosis, however, such noted history would place the first diagnosis of Veteran's hypertension to 1990, four years after the Veteran separated from service, and well outside of the one-year period for establishing service connection for hypertension on a presumptive basis,. 

Furthermore, there is no competent evidence or opinion supporting the Veteran's contention that his currently diagnosed cardiovascular disease, including hypertension, is related to the elevated blood pressure readings in service.  In fact, in the only competent opinion of record to address the question of etiology of the Veteran's cardiovascular disease, including hypertension, the May 2006 VA examiner determined that the currently diagnosed hypertension and hypertensive heart disease with left ventricular hypertrophy were less likely than not related to the Veteran's service.  As indicated, this opinion was based on both examination of the Veteran and review of the claims file.  The examiner provided a rationale for his conclusion.  

The Board therefore finds that the May 2006 VA examiner adequately addressed the issue, and that this opinion constitutes the only probative opinion on the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, there is no contrary medical opinion of record, and neither the Veteran nor his representative has identified or even alluded to the existence of any medical opinion that, in fact, supports the claim for service connection. 

While Dr. W.M. indicated, in an August 2008 written statement, that the Veteran's high blood pressure had existed since 1981, there is no evidence that Dr. W.M. obtained this information from any source other than the Veteran.  In other words, this notation appears to merely be a reiteration of the Veteran's own reported history.  However, evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Here, Dr. W.M.'s written statement does not constitute competent evidence as to the onset of the Veteran's cardiovascular disease, including hypertension.  Likewise, Dr. W.M.'s December 2010 statement appears to reflect that he was only reporting what he had been told; hence, this statement also does not constitute a competent opinion addressing the required nexus.  

Furthermore, to whatever extent Dr. W.M. may have been attempting to actually provide a medical nexus between hypertension and service, the Board finds that, as explained below, such an opinion would be based on an unsubstantiated factual premise, and would not be entitled to any probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (as a medical opinion can be no better than the facts alleged by a veteran, an opinion based on an inaccurate factual premise has no probative value).  See also Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

The Board acknowledges the Veteran's assertions that his symptoms of high blood pressure have existed, on and off, since service.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303   (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, such report must be weighed against the medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In this case, although the Veteran is competent to report that certain symptoms have continued since separation from service, the Board finds that the statements are not credible and do not establish that the Veteran has had hypertension since separation from service.  In this respect, the Board notes that the Veteran filed an initial claim for VA benefits in January 1992 and did not include a claim regarding any cardiovascular disease, including hypertension.  Silence, when the Veteran is otherwise affirmatively speaking, constitutes negative evidence.  Furthermore, the June 2002 private medical record shows that the Veteran then reported a twelve-year history of hypertension.  The Board affords more probative weight to statements made in furtherance of treatment and prior to his claim for monetary benefits because these statements are determined to be credible.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment

Therefore, while the Veteran has reported subsequently that he experienced symptoms of hypertension since service, the Board finds that, in light of the other, more persuasive evidence of record, these statements as to continuity of symptomatology are not credible. 

Furthermore, to whatever extent that the Veteran and/or his representative specifically contend that the Veteran's current hypertension had its onset during service, and/or that he has had hypertension since his separation from service, the Board finds that only a medical professional can provide a competent diagnosis of hypertension (to include on the basis of the Veteran's reported symptoms), or opine as to the etiology of current hypertension (to include as to whether there exists a medical nexus between current hypertension and service).  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on any medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for cardiovascular disease, including hypertension, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for cardiovascular disease, to include hypertension, is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


